FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 12-0179                                       §
                                                  §
                                                                                Tarrant County,
 IN THE INTEREST OF M.G.P., A                     §
 CHILD                                            §
                                                                                    2nd District.
                                                  §
                                                  §


                                                                               February 15, 2013

           Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denieddenied.

                                                                                  March 29, 2013

           Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                       

           I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
           The Court hereby waives payment of petitioner’s cost pursuant to Texas Government Code,
 40.062.
           WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 30th day of April, 2013.


                                                      Blake A. Hawthorne, Clerk

                                                      By Kathy Sandoval, Deputy Clerk